Exhibit 99.1 FOR IMMEDIATE RELEASE Chicago Rivet & Machine Co. Announces Third Quarter Results of Operations. Naperville, IL, November 7, 2007.Chicago Rivet & Machine Co. (Amex, symbol: CVR) today announced results for the third quarter of 2007 as summarized below: CHICAGO RIVET & MACHINE CO. Summary of Consolidated Results of Operations For the Three and Nine Months Ended September 30 Third Quarter First Nine Months 2007 2006 2007 2006 Net sales and lease revenue $ 9,043,603 $ 9,132,463 $ 29,121,499 $ 31,130,780 Income before income taxes 540,101 350,179 1,775,772 1,634,989 Net income 372,101 238,179 1,205,772 1,095,989 Net income per share .39 .24 1.25 1.13 Average shares outstanding 966,132 966,132 966,132 966,132 (All figures subject to year-end audit) Contact: Kimberly A. Kirhofer Chicago Rivet & Machine Co. (630) 357-8500
